ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-024, concluding that CHARLES STEPHEN BARTOLETT of MARGATE, who was admitted to the bar of this State in 1983, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), *512RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), RPC 1.4(b) (failure to explain matter to the extent reasonably necessary to permit client to make an informed decision regarding the representation), RPC 1.5(b) (failure to provide the basis or rate of the fee in writing), RPC 1.7(a) (conflict of interest), RPC 1.8(b) (using information about one client to the disadvantage of another client), RPC 1.16(d) (failure to promptly deliver property to which the client is entitled), RPC 8.4(d) (failure to obey orders of a tribunal), RPC 5.5(a) (failure to maintain a bona fide office), RPC 8.1(b) (failing to cooperate with disciplinary authorities), and RPC 8.4(c) (engaging in conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that CHARLES STEPHEN BARTOLETT is suspended from the practice of law for a period of three months and until the further Order of the Court, effective August 1, 2003; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.